Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Claim Status
Claims 1, 3-8, 15-16, 18-19 and 21-22 are pending. Claims 1, 5-6, 8 and 21-22 have been amended. Claims 1, 3-8, 15-16, 18-19 and 21-22 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 3 and chronic hepatitis B virus infection. 

Claim Rejections - 35 USC § 112
The rejection of claim 22 as unpatentable under 35 USC 112(d) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites “the hepatitis B-related liver transplantation includes the protection of a donor liver from HBV infection before, during and after transplantation”. However, the claim fails to indicate the step(s) necessary to achieve such protection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 4 is drawn to polypeptides having at least about 30%....or 99% identity to an amino acid sequence selected from SEQ ID NOs: 21-40 and 49. It is noted that SEQ ID NOs: 24-28 consist of 40, 35, 30, 25 and 20 amino acids of said amino acids 13-59 of the pre-S1 region of HBV. Thus, any percentage identity (other than 100%) would result in a peptide that does not comprise said pre-S1 region of HBV. Similarly, SEQ ID NOs: 23, 31-40 and 49 consist of 47 amino acids (i.e. amino acids 13-59 of the pre-S1 region of HBV). Thus, any percentage identity (other than 100%) would result in a peptide that does not comprise said pre-S1 region of HBV. With respect to SEQ ID NOs: 21-22 and 29-30 (which consist of 60, 55 58 and 57 amino acids, respectively), it is noted that for e.g. a peptide with 30% identity to SEQ ID NO: 21 (i.e. wherein 18 amino acids can be different) would not comprise the required 47 amino acids of the pre-S1 region of HBV. For these reasons, claim 4 is broader than claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 1, 3-4, 8, 15-16, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2015/000371) as evidenced by Liu (US 2017/0112898) and Healthline (downloaded on 1/19/2021 from URL:< https://www.healthline.com/health/mens-health/average-weight-for-men#body-composition>).
With respect to claims 1 and 3-4, Liu teaches a drug formulation comprising SEQ ID NO: 1 (claim 1). As evidenced by Liu (US 2017/0112898), SEQ ID NO: 1 consists of the amino acid GTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANQVG, which corresponds to instantly claimed SEQ ID Nos: 3 and 23.
Liu further teaches that the drug formulation is for treating a HBV infectious disease (claim 32).
Liu also teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (para [0059]), thus reading on “administering for several consecutive days”. As evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, Liu teaches administering 4.96 mg (0.08*62). 
With respect to claim 8, Liu teaches that the HBV infectious disease comprises chronic hepatitis, HBV related liver transplantation and blockage of HBV maternal-neonatal transmission (claim 33).
With respect to claims 15-16 and 18, Liu teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).
.

Response to Arguments
Applicant’s arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Liu '371 fails to teach administration per day for several consecutive days.
Applicant’s arguments are not persuasive because Liu clearly teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 to adults (para [0059]). 
Thus, Liu teaches administering for 4 (i.e. at day 0, 1, 2, 3) consecutive days.
For the reasons stated above the rejection is maintained.

This is a new rejection.
Claims 1, 3-5, 8, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. (Proceedings of The 65th Annual Meeting of the American Association for the Study of Liver Diseases: the Liver Meeting, Boston, MA, 2014. November 7-11, 2014. Pages 1279A-1280A).
With respect to claims 1, 3-4, 15-16 and 18, Urban et al. teach that HBV infected patients were treated for 12 weeks with once daily sc 0.5mg, 1mg, 2mg, 5mg and 10mg 
With respect to claim 5, Urban et al. teach the same dosage and the same time of administration as instantly claimed, thus the administration of urban et al. would inherently reach the saturating level in the liver target organ after administration for at least 7 consecutive days.
With respect to claim 8, Urban et al. teach administering to chronic HBV infected patients (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 1, 3-8, 15-16, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/000371).
The teachings of Liu with respect to claims 1, 3-4, 8, 15-16, 18 and 22 have been discussed above.
Liu does not teach administering for at least 7 consecutive days, and also does not teach the claimed dosage.
However, Liu teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 29; paras [0020], [0025]).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
9/27/2021 have been fully considered but they are not persuasive.
Applicant argues that “[S]aturated dose of a drug—the dosage amount at which the drug reaches the saturating level in a target organ—is crucial information for developing such drug. Not all of the drugs can reach a saturated dose, but only few drugs can reach a saturated dose under a tolerant state. After reaching a saturated dose, the efficacy of the drug is maximized. As this dose is increased, the efficacy of the drug does not necessarily increase. On the contrary, adverse reaction(s) will significantly increase. Therefore, based on the teachings of Liu ‘371, it is not obvious for a skilled artisan to know (i) which drug can reach a saturated dose and (ii) under what condition(s) the drug can reach a saturated dose”.
Applicant also argues that “[I]n other words, Applicant is the first to discover that administration of Applicant’s claimed polypeptide at a dosage of 4.2-6.3mg per day for several consecutive days to a subject will render the liver target organ in the subject saturated. Applicant also unexpectedly discovered that the subjects were well tolerated with continuous subcutaneous injections of the claimed polypeptide per day for several consecutive days at the dosage range of 4.2-6.3 mg with no dose-limiting toxicity occurred and the maximum tolerated dosage was not reached. A skilled artisan would not have arrived at Applicant’s method of treating or preventing HBV-related liver diseases starting from Liu “371 with reasonable expectation of success. Liu ‘371 mainly discloses a drug formulation comprising hepalatide, a buffer salt, and optional osmotic regulators and excipients. Liu ’371 focuses on providing a hepalatide formulation that includes a buffer salt and optional osmotic regulator and excipient by 
Applicant’s arguments are not persuasive.
As discussed above, Liu teaches the same polypeptide administered in the same manner, and at the same dosage (i.e. 4.2-6.3 mg, see 102 rejection above). Thus, even though Liu does not specifically teaches that said administration results in saturating level in the liver target organ, it is noted that such result is inherent to the administration carried by Liu.
Furthermore, the MPEP 2145 states that “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

For the reasons stated above the rejection is maintained.

This is a new rejection.
Claims 1, 3-5, 8, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (Proceedings of The 65th Annual Meeting of the American Association for the Study of Liver Diseases: the Liver Meeting, Boston, MA, 2014. November 7-11, 2014. Pages 1279A-1280A).
The teachings of Urban et al. with respect to claims 1, 3-5, 8, 15-16 and 18 have been discussed above.
Urban et al. do not teach the claimed dosage.
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a 
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
This rejection has been modified.
Claims 1, 3-4, 8, 15-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1 and 3-4, ‘352 teaches a drug formulation comprising SEQ ID NO: 1 (claim 1), which corresponds to instantly claimed SEQ ID Nos: 3 and 23.
‘352 further teaches that the drug formulation is for treating a HBV infectious disease (column 2, lines 14-15; column 5, lines 48-50). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). The skilled artisan would have been motivated to use the drug formulation of ‘352 to treat a HBV infectious disease.
‘352 also teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (column 12, lines 24-32), thus reading on “administering for several consecutive days”. As evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, ‘352 teaches administering 4.96 mg (0.08*62). 
With respect to claim 7, as discussed above, ‘352 teaches administering 4 consecutive doeses (at day 0, 1, 2, 3).

With respect to claims 15-16 and 18, ‘352 teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).

Response to Arguments
Applicant’s arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see Response to Arguments to rejection under 35 USC § 102).
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 1, 3-8, 15-16, 18-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352.
The teachings of ‘352 with respect to claims 1, 3-4, 8, 15-16 and 18 have been discussed above.
‘352 does not teach administering for at least 7 consecutive days, and also does not teach the claimed dosage.
However, ‘352 teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 10).

Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent .

Response to Arguments
Applicant’s arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see Response to Arguments to rejection under 35 USC § 103).
For the reasons stated above the rejection is maintained.

		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658